DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Notice of Allowance is in response to the amendments received on 03/24/2021.
Information Disclosure Statement
The information disclosure statement submitted on 02/25/2021 has been considered and made of record by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Robert Wittmann on 05/06/2021.
The application has been amended as follows: 
In claim 5, lines 4-8 have been replaced as follows:
where 
    PNG
    media_image1.png
    25
    25
    media_image1.png
    Greyscale
 denotes a signal strength of the beam pair formed of the j-th transmit beam from the serving transmit device and the i-th receive beam of the receive device, 
    PNG
    media_image2.png
    25
    35
    media_image2.png
    Greyscale
 denotes the number of transmit beams at the m-th interfering transmit device, 
    PNG
    media_image3.png
    25
    23
    media_image3.png
    Greyscale
 denotes a noise variance, 
    PNG
    media_image4.png
    17
    21
    media_image4.png
    Greyscale
 denotes a set of interfering transmit devices for the  receive device, pm,k denotes a beam usage m, k), and Im,I,k denotes interfering signal strength.
In claim 15, lines 4-8 have been replaced as follows:
where 
    PNG
    media_image1.png
    25
    25
    media_image1.png
    Greyscale
 denotes a signal strength of the beam pair formed of the j-th transmit beam from the serving transmit device and the i-th receive beam of the receive device, 
    PNG
    media_image2.png
    25
    35
    media_image2.png
    Greyscale
 denotes the number of transmit beams at the m-th interfering transmit device, 
    PNG
    media_image3.png
    25
    23
    media_image3.png
    Greyscale
 denotes a noise variance, 
    PNG
    media_image4.png
    17
    21
    media_image4.png
    Greyscale
 denotes a set of interfering transmit devices for the  receive device, pm,k denotes a beam usage probability value representing a probability of a usage of interfering transmit beam (m, k), and Im,I,k denotes interfering signal strength.
Allowable Subject Matter
Claims 1, 2, 4-7, 9-12, and 14-16 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/
Primary Examiner, Art Unit 2632